                                   Case 8:20-bk-02580-RCT                       Doc 1     Filed 03/25/20             Page 1 of 11


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                           Chapter you are filing under:

                                                                                    Chapter 7
                                                                                    Chapter 11
                                                                                    Chapter 12
                                                                                    Chapter 13                                        Check if this is an
                                                                                                                                      amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     02/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                     About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Christopher
     your government-issued          First name                                                        First name
     picture identification (for
     example, your driver's          P.
     license or passport).           Middle name                                                       Middle name
     Bring your picture
     identification to your
                                     Evans
     meeting with the trustee.       Last name and Suffix (Sr., Jr., II, III)                          Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-2349
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 1
                                 Case 8:20-bk-02580-RCT                     Doc 1        Filed 03/25/20        Page 2 of 11
Debtor 1   Christopher P. Evans                                                                        Case number (if known)




                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have           I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and       Business name(s)                                              Business name(s)
     doing business as names

                                   EIN                                                           EIN




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                   5430 5th Ave. South
                                   Saint Petersburg, FL 33707
                                   Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                   Pinellas
                                   County                                                        County

                                   If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                   above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                   notices to you at this mailing address.                       mailing address.



                                   Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing          Check one:                                                    Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any               have lived in this district longer than in any other
                                         other district.                                                district.

                                         I have another reason.                                         I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                              Case 8:20-bk-02580-RCT                          Doc 1     Filed 03/25/20            Page 3 of 11
Debtor 1    Christopher P. Evans                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                   Case 8:20-bk-02580-RCT                    Doc 1       Filed 03/25/20               Page 4 of 11
Debtor 1    Christopher P. Evans                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time           No.      Go to Part 4.
    business?
                                        Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                     Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                 Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                        Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business             in 11 U.S.C. 1116(1)(B).
    debtor?
                                        No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                        No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                 Code.

                                        Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                 I do not choose to proceed under Subchapter V of Chapter 11.

                                        Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                 I choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any              No.
    property that poses or is
    alleged to pose a threat            Yes.
    of imminent and                            What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                        If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                             Number, Street, City, State & Zip Code




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                                   Case 8:20-bk-02580-RCT                    Doc 1         Filed 03/25/20      Page 5 of 11
Debtor 1    Christopher P. Evans                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                                Case 8:20-bk-02580-RCT                     Doc 1         Filed 03/25/20             Page 6 of 11
Debtor 1    Christopher P. Evans                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                                No. Go to line 16b.

                                                Yes. Go to line 17.
                                  16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.
                                  16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under             No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that            Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                    No
     are paid that funds will
     be available for                           Yes
     distribution to unsecured
     creditors?

18. How many Creditors do            1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                             5001-10,000                                   50,001-100,000
    owe?                             50-99
                                     100-199                                          10,001-25,000                                 More than100,000
                                     200-999

19. How much do you                  $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to          $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                     $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                  $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities        $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                     $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.
                                  /s/ Christopher P. Evans
                                  Christopher P. Evans                                              Signature of Debtor 2
                                  Signature of Debtor 1

                                  Executed on     March 25, 2020                                    Executed on
                                                  MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                                Case 8:20-bk-02580-RCT                     Doc 1        Filed 03/25/20              Page 7 of 11
Debtor 1   Christopher P. Evans                                                                             Case number (if known)




For your attorney, if you are     I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one                under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                  for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by     and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need      schedules filed with the petition is incorrect.
to file this page.
                                  /s/ Linda Lee Wynn                                                 Date         March 25, 2020
                                  Signature of Attorney for Debtor                                                MM / DD / YYYY

                                  Linda Lee Wynn
                                  Printed name

                                  The Law Offices of Linda Lee Wynn P.A.
                                  Firm name

                                  P.O. Box 48856
                                  Tampa, FL 33646
                                  Number, Street, City, State & ZIP Code

                                  Contact phone     8132744994                                 Email address         LWYNNLAW@aol.com
                                  0878529 FL
                                  Bar number & State




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                      Case 8:20-bk-02580-RCT    Doc 1    Filed 03/25/20   Page 8 of 11



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Christopher P. Evans                  Bay Area Surgical Associates          Bayfront Medical Center LLC
5430 5th Ave. South                   1901 Martin Luther King St N          P.O. Box 30391
Saint Petersburg, FL 33707            #B                                    Tampa, FL 33630
                                      Saint Petersburg, FL 33704



Linda Lee Wynn                         Bay Center for Jaw Surgery           Bayfront Medical Center LLC
The Law Offices of Linda Lee Wynn P.A. 168 14th St. SW                      P.O. Box 74237
P.O. Box 48856                         #B                                   Atlanta, GA 30374
Tampa, FL 33646                        Largo, FL 33770



All Florida Orthopedic                Bayfront Anesthesia Services          Botsford General Hospital
Associates                            PO Box 22005                          28050 Grand River Avenue
P.O. Box 76359                        Saint Petersburg, FL 33742            Farmington Hills, MI 48336
Saint Petersburg, FL 33734



Alliance One Receivables              Bayfront Family Medical               Capio Partners LLC
Mgt Inc                               Center                                2222 Texoma Parkway
4850 Street Rd #300                   P.O. Box 14099                        # 150
 Trevose, PA 19053                    Belfast, ME 04915                     Sherman, TX 75090



Ameripath Florida     LLC             Bayfront Health System                Capital One Bank (USA) (NA)
PO Box 105158                         PO Box 30391                          PO Box 71083
Atlanta, GA 30348                     Tampa, FL 33630                       Charlotte, NC 28272




Anaheim Regional Medical              Bayfront HMA Medical      Center      Carson Smithfield LLC
Center                                LLC                                   P.O. Box 9216
1111 W. LaPalma Ave                   P.O. Box 5157                         Old Bethpage, NY 11804
Anaheim, CA 92801                     Belfast, ME 04915



AR Resources                          Bayfront HMA Medical Center           Central Neurology
P.O. Box 1056                         LLC                                   P.O. Box 5417
Blue Bell, PA 19422                   P.O. Box 100010                       Largo, FL 33779
                                      Atlanta, GA 30384



ARS National Services Inc             Bayfront HMA Medical Center           Choice Recovery
P.O. Box 4699046                      LLC                                   PO Box 20790
Escondido, CA 92046                   P.O. Box 74237                        Columbus, OH 43220
                                      Atlanta, GA 30374



Atlantic Credit & Finance             Bayfront Medical Center LLC           Choice Recovery
Inc                                   P.O. Box 100221                       1550 Old Henderson Rd #100
P.O. Box 2001                         Atlanta, GA 30384                     Columbus, OH 43220
Warren, MI 48090
                      Case 8:20-bk-02580-RCT    Doc 1     Filed 03/25/20   Page 9 of 11




Clear-Tech Inc                        Emergency Medical Assoc of             HSBC Bank Nevada
P.O. Box 41750                        Florida LLC                            1118 Town Center Drive
Saint Petersburg, FL 33743-7000       PO Box 10030                           Las Vegas, NV 89144
                                      Daytona Beach, FL 32120



Coast Dental                          Emergency Medical Associates           IC System Inc
10500 University Ctr. Dr              of Florida Inc                         P.O. Box 64378
#200                                  PO Box 550643                          Saint Paul, MN 55164
Tampa, FL 33612                       Tampa, FL 33655



CP Medical LLC                        FCBS Inc                               Innovation Imaging
803 NE 25th Ave                       330 Warminster Rd                      Associates PA
Portland, OR 97232                    #353                                   PO Box 55326
                                      Hatboro, PA 19040                      Tampa, FL 33655



Cross America                         FFCC Florida                           Internal Revenue Service
461 W 6th St #211                     1550 Old Henderson Rd #100             Austin, TX 73301
San Pedro, CA 90731                   Columbus, OH 43220




David M. McKalip MD PA                Financial Credit Services              Interstate Credit &
1201 5th Ave N #210                   PO Box 90                              Collection Inc.
Saint Petersburg, FL 33705            Clearwater, FL 33757                   P.O. Box 3136
                                                                             Winston Salem, NC 27102



Dermatology Diagnostics               Fla. Medical Eqpt Services             J C Penney
2201 Central Ave                      Rotech Healthcare Inc                  PO Box 960090
#200                                  P.O. Box 4769                          Orlando, FL 32896
Saint Petersburg, FL 33713            Plant City, FL 33563



Duva-Sawko ED Billing & Mgt           Focus Receiveables Mgt                 James N. Casesa P.A.
Solutions                             1130 Northchase Pky                    3845 5th Ave N.
PO Box 10030                          #150                                   Saint Petersburg, FL 33713
Daytona Beach, FL 32120               Marietta, GA 30067



EGS Financial Care                    Gulf Coast Dermatopatholgy             John F Kirk MD
P.O. Box 960013                       Lab                                    4444 Central Ave
Orlando, FL 32896                     6001 Memorial Hwy                      Saint Petersburg, FL 33711
                                      Tampa, FL 33615



EGS Financial Care Inc                Household Bank                         Laboratory Physicians PA
PO Box 1020                           HSBC Card Services                     PO Box 15937
Dept 806                              PO Box 5222                            St. Petersburg, FL
Horsham, PA 19044                     Carol Stream, IL 60197
                    Case 8:20-bk-02580-RCT   Doc 1     Filed 03/25/20   Page 10 of 11




Laboratory Physicians PA            Merrick Bank                           MRI Associates of St. Pete
PO Box 402643                       c/o Phillips & Cohen Assoc             750 94th Ave N #206
Atlanta, GA 30384                   Mail Stop:147                          Saint Petersburg, FL 33702
                                    1002 Justison Street
                                    Wilmington, DE 19801-5148

Lifetime Vision                     Merrick Bank                           Neurogical Associates of
Care/                               P.O. Box 660702                        Tampa Bay
Jeffrey D. Phillips OD              Dallas, TX 75266                       603 7th St S
1903 Tyrone Blvd                                                           # 540
Largo, FL 33779                                                            Saint Petersburg, FL 33701

Lincare Inc                         Merrick Bank                           PayPal Credit Services
P.O. Box 5087                       10705 S. Jordan Gateway                P.O. Box 960080
Clearwater, FL 33758                #200                                   Orlando, FL 32896
                                    South Jordan, UT 84095



Lincare Inc                         Midland Credit Management              Pin Point Radiology
P.O. Box 105750                     2365 Northside Dr                      Optimal Readings
Atlanta, GA 30348                   Ste 300                                P.O. Box 1259
                                    San Diego, CA 92108                    Oaks, PA 19456



Lincare Inc                         Midland Credit Management              Pinellas Dental Center
8040 Bryan Dairy Rd #A              P.O. Box 939069                        111 First St NW
Seminole, FL 33777                  San Diego, CA 92193                    Largo, FL 33770




MAF Collection Services             Midland Funding LLC                    Pollack & Rosen PA
P.O. Box 2842                       PO Box 965013                          806 S Douglas Rd
Tampa, FL 33601                     Orlando, FL 32896                      South Tower
                                                                           Coral Gables, FL 33134



MAF Collection Services             Miramed Revenue Group                  Portfolio Recovery
P.O. Box 2842                       360 E 22nd St                          Associates LLC
Tampa, FL 33601                     Lombard, IL 60148                      PO Box 12914
                                                                           Norfolk, VA 23541



Medical Business Consultants        Mitchell D. Bluhm & Assoc              Portfolio Recovery
3493 Tyrone Blvd                    2222 Texoma Parkway                    Associates LLC
Saint Petersburg, FL 33710          #160                                   P.O. Box 35389
                                    Sherman, TX 75090                      Saint Petersburg, FL 33705



Merrick Bank                        Mr. Cooper                             Portfolio Recovery Assoc LLC
PO Box 171379                       8950 Cypress Waters Blvd               PO Box 12914
Salt Lake City, UT 84117-1379       Coppell, TX 75019                      Norfolk, VA 23541
                      Case 8:20-bk-02580-RCT   Doc 1     Filed 03/25/20   Page 11 of 11




Professional Account                  Suncoast Medical Clinic LLC
Services Inc                          P.O. Box 12868
P.O. Box 58                           Saint Petersburg, FL 33733
Brentwood, TN 37024



Professional Account                  Sunstar Emergency
Sertvices Inc                         Medical Services
PO Box 1280                           PO Box 51074
Oaks, PA 19456                        Tampa, FL 33631



Professional Adjustment Corp          Synchrony Bank/Amazon
P.O. Box 1507                         P.O. Box 960013
Inverness, FL 34451                   Orlando, FL 32896




RMB Inc                               Syncrony Bank Adv. Call
409 Bearden Park Circle               Center Tech LLC
Knoxville, TN 37919                   PO Box 960080
                                      Orlando, FL 32896



Rotech Healthcare Inc                 Terminix
P.O. Box 510987                       8040 Bryan Dairy Rd
Livonia, MI 48151                     #C
                                      Seminole, FL 33777



RPM     Performance                   Transworld Systems Inc
Alois   J. Ollerer                    PO Box 1864
3493    Tyrone Blvd N                 Santa Rosa, CA 95402
Saint   Petersburg, FL 33710



Rubin & Raine of New Jersey           Trina Espinola MD
PO Box 949                            625 6th Street S
Eatontown, NJ 07724                   #385
                                      Saint Petersburg, FL 33701



St. Pete Garage                       UCSF Dermatopathology &
501 49th St                           Oral Path. Services
Saint Petersburg, FL 33707            P.O. Box 749802
                                      Los Angeles, CA 90074



Suncoast Medical Clinic LLC
PO Box 5157
Belfast, ME 04915
